Citation Nr: 1530846	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-26 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to December 1970.  He died in July 1982, and the appellant is seeking VA death benefits as his surviving spouse.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative decision of the VA Regional Office (RO) in Milwaukee, Wisconsin, which denied the appellant's application for dependency and indemnity compensation (DIC) and accrued benefits.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in July 1973. 

2.  The appellant's marriage to the Veteran was terminated by his death in July 1982. 

3.  The appellant remarried in August 1986, when she was 38 years old, and there is no evidence to show that her remarriage has been terminated by death, divorce, or annulment; consequently, she remains married.

4.  In December 2011, the appellant filed an original claim for VA death benefits, including DIC and accrued benefits.  


CONCLUSION OF LAW

As a matter of law, the appellant does not meet the criteria for basic eligibility for VA death benefits, including DIC and accrued benefits, as the surviving spouse of the Veteran.  38 U.S.C.A. §§ 101, 103, 1311, 5121 (West 2014); 38 C.F.R. §§ 3.50, 3.55, 3.1000 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz, 15 Vet. App. at 149 (2001) .  As no amount of additional evidentiary development would change the result of this case, VCAA notice is not necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").

Merits of Claim for VA Death Benefits

Factual Background 

The relevant facts in this case are not in dispute.  The Veteran served on active duty in the Navy from March 1965 to December 1970.  Marriage and death certificates of record show that the appellant (at age 25 years) and the Veteran were married in July 1973, and that the Veteran died in July 1982.  At the time of his death, the Veteran was married to the appellant.  There is no evidence to show that the appellant applied for any VA death benefits at that time or for many years thereafter.  

In December 2011, the appellant filed VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  She specifically noted that she was claiming service connection for the cause of the Veteran's death (i.e., DIC) - and not death pension - on the basis that the Veteran was a Vietnam veteran whose death was due to exposure to herbicides.  (The Veteran's death certificate notes that he died of upper gastrointestinal bleeding secondary to duodenal ulcer that was due to or as a consequence of metastatic hemangiopericytoma).  The appellant indicated on the claim form that since the death of the Veteran, she had remarried.  She submitted a marriage certificate, showing that she was remarried in August 1986 (at age 38) to M.S.  By letter in April 2012, the RO requested the appellant to furnish additional evidence in connection with her claim, to include a complete marital history.  For example, she was asked to submit any public record, such as a divorce decree or death certificate, if her marriage to M.S. had been terminated.  She did not reply.  

In a May 2012 letter, the RO notified the appellant of its determination to deny her application for VA death benefits, including DIC and accrued benefits.  The RO informed her that as she remarried following the Veteran's death, she could not be recognized as the Veteran's surviving spouse for the purpose of receiving death benefits.  The RO also explained that accrued benefits could not be paid as the VA did not owe the Veteran any money at the time of his death.  In the statement of the case issued in July 2013, the RO revised its explanation for the denial of accrued benefits, stating that as the time limit to apply for accrued benefits had passed (i.e., within one year after the date of death), her application for such could no longer be considered.  

In her December 2012 notice of disagreement with the RO's decision, the appellant asserted that she understood the rules pertaining to her remarriage after the Veteran's death but that she desired that the Veteran be recognized as a result of his service in Vietnam.  On her substantive appeal in August 2013, she reiterated that the cause of the Veteran's death - metastatic hemangiopericytoma - was due to Agent Orange exposure.  

Legal Criteria and Analysis

VA law provides that, upon the death of a veteran, a surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of the veteran's death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  By statute, the claimant takes the veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996). 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5101(a), 5121; 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Dependency and Indemnity Compensation (DIC) is a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected cause of death.  See 38 U.S.C.A. §§ 101(14), 1310, 1311; 38 C.F.R. § 3.5.  Generally, a surviving spouse means a person who was legally married to a veteran at the time of his death, and has not since remarried.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  Although remarriage is generally a bar to eligibility for status as a surviving spouse, there are ten exceptions to that rule.  38 C.F.R. §§ 3.55(a)(1)-(10); see also 38 U.S.C.A. §§ 103(d), 1311(e).  

The exceptions were pursuant to various liberalizing laws.  For example, legislation that became effective June 9, 1998 provided that the remarriage of the surviving spouse of a veteran shall not bar the furnishing of DIC benefits to such person as the surviving spouse of the veteran if the remarriage has been terminated by death, divorce, or annulment, unless the Secretary determines that the divorce or annulment was secured through fraud or collusion.  Pub. L. No. 105-178, § 8207, 112 Stat. 107, 495 (1998) (codified at 38 U.S.C.A. § 103(d)(2)(A)).  Also, an amendment to Title 38 of the United States Code, effective January 1, 2004, added another exception to the remarriage bar for surviving spouse benefits, stating that the remarriage of the surviving spouse of a veteran after age 57 shall not bar the furnishing of specified benefits, such as DIC, to such person as the surviving spouse of a veteran.  Pub. L. No 108-183, 117 Stat. 2651, 2652-53 (2003)(codified at 38 U.S.C.A. § 103(d)(2)(B)).  VA's regulations were amended to reflect these statutory changes.  See 38 C.F.R. § 3.55(a).

The appellant claims entitlement to certain death benefits on behalf of the Veteran, specifically DIC and accrued benefits, as his surviving spouse.  As earlier noted, she married the Veteran in July 1973 and remained married to him until his death in July 1982.  She is listed as his surviving spouse on the death certificate.  Thus, from the date of the Veteran's death until she later remarried, the appellant clearly held the status of surviving spouse.  Nevertheless, the record does not reflect, and the appellant does not contend, that as the surviving spouse at that time she had filed a claim for accrued benefits within a year of the Veteran's death.  Therefore, without even determining whether the Veteran had a claim pending at the time of his death, the Board finds that the appellant is not eligible for accrued benefits based on not having met the time requirements for filing such a claim.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Then, four years after the Veteran's death, the appellant in August 1986 married M.S., to whom she apparently remains married (s there is no evidence to indicate otherwise).  Thus, from the time of her remarriage after the Veteran's death, the appellant no longer met the definition of "surviving spouse" for purposes of VA death benefits such as DIC.     

Therefore, the issue in this case is whether the appellant qualifies for any of the exceptions in 38 C.F.R. § 3.55, despite her remarriage serving as a general bar to eligibility for status as a surviving spouse.  For reasons explained below, the Board concludes she does not.  Rather, in applying VA law to the facts of the present case, the Board finds that the appellant's remarriage in August 1986, at age 38, which to date has not been shown to have been terminated, is a bar to VA death benefits. 

Under 38 C.F.R. § 3.55, the first exception states that the remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage was void or annulled.  38 C.F.R. § 3.55(a)(1).  That exception does not apply because the appellant's remarriage after the Veteran's death was not voided or annulled; the evidence shows that the appellant remains married.  The second, fifth, and eighth exceptions under 38 C.F.R. § 3.55 allow for a remarried appellant to still be recognized as the Veteran's surviving spouse if the subsequent marriage (or conduct construed as subsequent marriage) on or after January 1, 1971 had terminated prior to November 1, 1990.  38 C.F.R. § 3.55(a)(2), (5), (8).  In this case, the appellant's remarriage in 1986 has not been shown to have been terminated.  Accordingly, those exceptions are inapplicable.

Regarding exceptions three, four, six, and seven under 38 C.F.R. § 3.55, they are premised on remarriages occurring on or after October 1, 1998 (exception three and six) and on or after December 1, 1999 (exception four and seven).  38 C.F.R. § 3.55(a)(3), (4), (6), (8).  In this case, the appellant's remarriage was in 1986, prior to the applicable dates for these exceptions to apply.  Regarding exceptions nine and ten, they are premised on a surviving spouse who remarries after the age of 55 and 57, respectively.  38 C.F.R. § 3.55(a)(9),(10).  In this case, the appellant remarried in 1986 at the age of 38.  Accordingly, she does not meet the requirements for exceptions three, four, six, seven, nine, and ten.  
The facts are incontrovertible that the appellant remarried in 1986 and remains married.  Simply, she is no longer considered the surviving spouse of the Veteran as the result of her remarriage, and there is no applicable legal exception that would allow her to receive death benefits.

As there is no allegation or evidence that any of the exceptions listed in 38 C.F.R. § 3.55 apply, the appellant's remarriage prevents VA from recognizing her as the Veteran's surviving spouse for the purposes of the death benefits that she seeks.  Thus, she is barred from VA death benefits, and her claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board is without authority to grant benefits for which there is no basis under statutory law.  See 38 U.S.C.A. §§  503, 7104.  


ORDER

The appeal seeking recognition as the Veteran's surviving spouse for purposes of establishing eligibility for VA death benefits is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


